       Case 21-11829-amc                    Doc 43 Filed 08/14/21 Entered 08/15/21 00:33:37                                              Desc Imaged
                                                 Certificate of Notice Page 1 of 4
                                                              United States Bankruptcy Court
                                                              Eastern District of Pennsylvania
In re:                                                                                                                 Case No. 21-11829-amc
Grace Louise Dahlquist                                                                                                 Chapter 13
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0313-2                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Aug 12, 2021                                               Form ID: pdf900                                                            Total Noticed: 2
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

#                Addresses marked '#' were identified by the USPS National Change of Address system as requiring an update. While the notice was still deliverable,
                 the notice recipient was advised to update its address with the court immediately.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Aug 14, 2021:
Recip ID                   Recipient Name and Address
db                      #+ Grace Louise Dahlquist, 17 Shannon Drive, North Wales, PA 19454-4015
cr                       + Montgomery County Tax Claim Bureau, c/o Michael Vagnoni, Obermayer Rebmann Maxwell & Hippel LLP, 1500 Market Street, Suite
                           3400, Centre Square West Philadelphia, PA 19102-2100

TOTAL: 2

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Aug 14, 2021                                            Signature:           /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on August 12, 2021 at the address(es) listed
below:
Name                               Email Address
MICHAEL D. VAGNONI
                                   on behalf of Creditor Montgomery County Tax Claim Bureau michael.vagnoni@obermayer.com
                                   Lucille.acello@obermayer.com;helen.belair@obermayer.com;coleen.schmidt@obermayer.com;turner.falk@obermayer.com

MICHELLE JEANNE STRANEN
                                   on behalf of Creditor Gwynedd Club Condominium Association mstranen@marcushoffman.com

SCOTT F. WATERMAN (Chapter 13)
                          ECFMail@ReadingCh13.com

United States Trustee
                                   USTPRegion03.PH.ECF@usdoj.gov
     Case 21-11829-amc            Doc 43 Filed 08/14/21 Entered 08/15/21 00:33:37           Desc Imaged
                                       Certificate of Notice Page 2 of 4
District/off: 0313-2                                      User: admin                            Page 2 of 2
Date Rcvd: Aug 12, 2021                                   Form ID: pdf900                       Total Noticed: 2
WILLIAM P. MARSHALL
                          on behalf of Debtor Grace Louise Dahlquist wpmlawoffice@aol.com


TOTAL: 5
Case 21-11829-amc        Doc 43 Filed 08/14/21 Entered 08/15/21 00:33:37                   Desc Imaged
                              Certificate of Notice Page 3 of 4


                             UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF PENNSYLVANIA

    IN RE:                                            :           CASE NO. 21-11829-amc
                                                      :
       GRACE LOUISE DAHLQUIST                         :
                                                      :                  Chapter 13
                                                 ORDER
          AND NOW, this __________day of August 2021, following the telephonic hearing held
    on August 11, 2021, upon consideration of the Gwynedd Club CRQGRPLQLXP $VVRFLDWLRQ¶V
    Motion (#8), and the response thereto, if any, it is hereby:
             ORDERED, that the automatic stay imposed in this case pursuant to 11 U.S.C. § 362(a)
    is hereby terminated pursuant to 11 U.S.C. § 362(d) to permit Gwynedd Club Condominium
    Association, its successors and/or assigns, to exercise all rights available to it under applicable
    law with respect to the Property located at 17 Shannon Road, North Wales, PA 19454, including
    but not limited to continuing a foreclosure action and/or scheduling an auction of the Property;
    and it is further
             ORDERED, that any future filings under the Bankruptcy Code shall not operate as a stay
    as to Gwynedd Club Condominium Association and its successors and/or assigns enforcement of
    their rights in and to the Property; and it is further
            ORDERED, that in accordance with 11 U.S.C. § 362(d)(4), upon this Order being
    recorded in compliance with applicable state laws governing notices of interests or liens in real
    property, this order shall be binding in any other case under Title 11 purporting to affect the
    Property; and shall not trigger the protections of the automatic stay with respect to the Property
    after the date of the entry of this Order; and it is further
             ORDERED, that Gwynedd Club Condominium Association and its successors and/or
    assigns, are authorized to take all necessary actions to effectuate the provisions of this Order; and
    it is further
             ORDERED, that any Federal, State municipality, county and local governmental agency
    or department, including without limitation, the Office of the Recorder of Deeds in and for
    Montgomery County Pennsylvania, shall record this Order in the land records, as necessary or
    appropriate to effectuate the intent of this Order upon receipt of the appropriate fee (if any); and
    it is further
           ORDERED, that the fourteen (14) day stay imposed by FED. R. BANKR.P. 4001(a)(3)
    be, and it is hereby waived.

                                                                  BY THE COURT:


   Date: August 12, 2021                                          ______________________________
                                                                                          J.
Case 21-11829-amc          Doc 43 Filed 08/14/21 Entered 08/15/21 00:33:37          Desc Imaged
                                Certificate of Notice Page 4 of 4


    Copies to:
                                                  Chapter 13 Trustee
    Counsel for Creditor,                         Scott F. Waterman
    Gwynedd Club Condominium Association          2901 St. Lawrence Avenue
    Michele J. Stranen, Esquire                   Suite 100
    Marcus & Hoffman, P.C.                        Reading, PA 19606
    326 West State Street
    Media, PA 19063
                                                  U.S. Trustee
    Counsel for Debtor                            Office of United States Trustee
    William P. Marshall, Esquire                  200 Chestnut Street, suite 502
    Law Office of William P. Marshall, PC         Philadelphia PA, 19106
    21 E. Lincoln Avenue, Suite 120
    Hatfield, PA 19440
